UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	December 1, 2015 — May 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Intermediate-Term Municipal Income Fund Semiannual report 5 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives may be taxable. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of the 2016 calendar year, the U.S. stock and bond markets have had their share of ups and downs, even as the economy has pulled through some areas of weakness and concerns over slowing growth abroad. Looking across the broader economic landscape, conditions in the United States appear to be better than elsewhere. Despite a multiyear U.S. bull market and economic recovery, we believe the risk of an imminent recession is low. Consumer spending and housing data remain strong, and while oil prices have rebounded, gas at the pump is substantially less expensive than it was a year ago. Overseas, by contrast, from Europe to Japan and China, we believe multiple headwinds remain. In every market environment, Putnams portfolio managers are employing active, risk-conscious investment strategies backed by support from teams of equity and fixed-income research analysts. In the following pages, you will find an overview of your funds performance for the reporting period ended May 31, 2016, as well as an outlook for the financial markets in the coming months. As always, we believe it is important to regularly consult with your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Intermediate-Term Municipal Income Fund Interview with your fund’s portfolio managers What was the environment like for intermediate-term municipal bonds during the six - month reporting period ended May31, 2016? Thalia: Intermediate-term municipal bonds, as measured by the Barclays 7-Year Municipal Bond Index, gained ground during the six-month reporting period, outperforming U.S. Treasuries and short-term municipal bonds but underperforming long-term municipal bonds. Market expectations for a liftoff interest-rate hike by the Federal Reserve in December2015, which came to pass, and for a second rate hike by the Fed of a quarter of a percentage point later in the period, which failed to materialize, influenced the performance of the asset class, as did global macroeconomic factors. January2016 was an especially favorable month for the asset class, when the Barclays 7-Year Municipal Bond Index rose 1.43%. A deep slide in oil prices early in 2016 fueled worries of slowing economic growth globally and raised questions about the central bank’s interest-rate policy. Intermediate-term municipal bonds benefited from investors’ preference for higher-quality, lower-risk investments in response to financial market volatility, slower growth, and an increasingly dovish Fed. Heightened investor interest in municipal bonds as an asset class was noteworthy during the reporting period. For the first five This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Intermediate-Term Municipal Income Fund 5 months of 2016, new-issue supply fell while demand rose, as measured by mutual fund inflows. Municipal bond mutual funds saw over $26 billion in new assets, which was the largest level of inflows over the past 25 years for the January to May time frame. Demand for municipal bonds has been dominated by households, which comprised about 70% of municipal bond investors at the end of 2015, according to Fed estimates. Meanwhile, from a demand standpoint, the biggest change that we have seen over the past several years has come in the bank channel, whose share of municipal bond assets has doubled since 2008. As such, we think demand for municipal bonds has moved beyond the traditional base of tax-sensitive investors to include investors who are drawn to the high-quality, relatively low-volatility income potential of these investments. How did Putnam Intermediate - Term Municipal Income Fund perform against this backdrop? Paul: Thanks in large part to a patient Fed, the reporting period proved to be a friendly environment for interest-rate-sensitive securities. U.S. Treasury rates fell and prices rose during the reporting period, and intermediate-term municipal bonds followed suit. In this environment, the fund posted positive absolute performance but lagged its benchmark, the Barclays 7-Year Municipal Bond Index, and the average return of its Lipper peer group for the six months ended May31, 2016. The fund’s emphasis on intermediate-maturity bonds was a headwind during the period, as longer-maturity bonds rallied more than shorter-maturity bonds. Allocations are shown as a percentage of the fund’s net assets as of 5/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Intermediate-Term Municipal Income Fund What strategies or holdings influenced the fund’s performance during the reporting period? Thalia: With its focus on intermediate-term municipal bonds with maturities on average of three to ten years, the fund continued to offer a more competitive tax-exempt yield than shorter-term tax-free investments but with lower duration, or less sensitivity to interest-rate changes, than longer-maturity municipal bonds. During the period, we added to longer-maturity bonds to complement our shorter- and intermediate-term holdings. This approach included maintaining a slightly higher cash position in the portfolio to help shelter it from price pressures, given the risk of interest rates moving higher. We also believed carrying slightly higher-than-average cash balances gave us greater flexibility to act swiftly when timely investment opportunities presented themselves. The portfolio retained its high-quality focus, with approximately 95.1% of the portfolio invested in investment-grade holdings at period-end on May31. The rally in riskier municipal bonds pushed yields for these bonds lower and narrowed credit spreads [the yield advantage that lower-rated municipal bonds offer over AAA-rated municipal bonds with the same maturity]. The fund continued to be invested in a wide range of intermediate-term municipal bonds from around the nation. Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/16. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Intermediate-Term Municipal Income Fund 7 The fund was weighted more toward essential service revenue bonds than toward general obligation [G.O.] bonds. Typically, revenue bonds have been issued by state and local governments to finance specific revenue-generating projects, and the projects’ receipts are used to service the debt. While we believe that conditions have improved at the state and local levels, we continued to underweight local G.O. bonds relative to the benchmark because these securities rely on the taxing power of the issuer and the health of the local economy to make payments on these bonds. Relative to its Lipper peer group, the portfolio’s sector overweights included nursing homes [continuing-care] bonds, airports, and higher education. Overall, this credit positioning contributed positively to performance. Finally, while the portfolio was overweight shorter- and intermediate-maturity bonds, our duration interest-rate positioning was a modest detractor from relative performance versus our Lipper peers, as longer-term municipal interest rates moved lower during the period. How would you characterize the health of the municipal bond market at period - end? Paul: Overall, we believe municipal credit fundamentals have been sound and the default rate remains low — just 0.15% through May2016, according to BofA Merrill Lynch — a fraction of the $3.7 trillion municipal bond market. Credit-rating upgrades of issuers have exceeded downgrades due to economic and financial stabilization across most public finance sectors. At the local level, property values have improved, contributing to modest increases in tax receipts. We are closely following a handful of states and municipalities grappling with budget challenges posed by unfunded pension liabilities and health-care costs. However, while these various issuers, as well as Puerto Rico, are facing long-term headwinds, such as pensions, we believe investors have shown a willingness to isolate these situations from the overall municipal market. What is your outlook for interest rates and Fed monetary policy? Thalia: During the reporting period, the Fed’s monetary policy continued to be influenced by U.S. data releases and global macroeconomic factors. At its March meeting, the central bank reduced its rate-hike forecast for the remainder of the year to two hikes from the four that policymakers had anticipated at their December2015 meeting. The Fed left its benchmark rate unchanged at its April and May meetings. Just following the close of the reporting period, soft economic data, including the weakest U.S. payroll data in almost six years, diminished expectations that the Fed would raise interest rates in the next few months. In our view, the economic outlook for China and the November U.S. presidential election also have the potential to exacerbate market uncertainty and to influence the willingness of investors to take on investment risk in the coming months. Given the Fed’s assessment that an accommodative policy was appropriate given global risk factors, we saw the bull market in bonds continue during the reporting period, with bonds achieving their best start to a calendar year since 1997. Municipal bonds were beneficiaries of this trend, with many investors drawn to the relative stability and income potential of municipal bonds as a refuge from global macroeconomic volatility. This phenomenon became even more apparent during the sharp selloff in higher-risk assets following the United Kingdom’s surprise vote to leave the European Union. We continue to believe that municipal bonds are a compelling long-term investment strategy for income-oriented investors. Thank you, Thalia and Paul, for your time and insights today. 8 Intermediate-Term Municipal Income Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. Portfolio Manager Paul M. Drury holds a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. IN THE NEWS At the gas pump this summer, it may feel a little like 2004. That’s because gas prices are expected to be at their lowest levels in 12 years, according to a recent forecast by the U.S. Energy Information Administration (EIA). The EIA expects gas to average $2.27 per gallon nationwide for the 2016 summer driving season, which runs from April through September. Although the price of West Texas Intermediate crude oil has remained above its 12-year low of $26.14 a barrel, which it hit in February of this year, the EIA forecast says the per-gallon price of gasoline this summer will be down 36 cents, or 13%, from the summer of 2015. Gas prices often rise in the summer due to a combination of increased demand and a more expensive blend of gasoline used to help reduce pollution. But if crude prices stay low, one would expect gas prices to follow suit. And with the price of gas so low, you can also expect that more people will be hitting the highways. Intermediate-Term Municipal Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/16 Class A Class B Class C Class M Class Y (inception dates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 7.17% 2.88% 5.15% 2.15% 4.66% 4.66% 6.33% 2.87% 8.02% Annual average 2.19 0.89 1.58 0.67 1.43 1.43 1.93 0.89 2.44 3 years 7.24 2.95 5.33 2.33 4.85 4.85 6.45 2.99 8.05 Annual average 2.36 0.97 1.74 0.77 1.59 1.59 2.10 0.99 2.61 1 year 3.57 –0.57 2.95 –2.05 2.79 1.79 3.31 –0.05 3.83 6 months 2.03 –2.05 1.73 –3.27 1.65 0.65 1.90 –1.41 2.16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10Intermediate-Term Municipal Income Fund Fund price and distribution information For the six-month period ended 5/31/16 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.056666 $0.025811 $0.018040 $0.043792 $0.069583 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 11/30/15 $10.19 $10.61 $10.19 $10.19 $10.19 $10.53 $10.19 5/31/16 10.34 10.77 10.34 10.34 10.34 10.69 10.34 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 3 1.22% 1.17% 0.62% 0.47% 0.97% 0.94% 1.47% Taxable equivalent 4 2.16 2.07 1.10 0.83 1.71 1.66 2.60 Current 30-day SEC yield (with expense limitation) N/A 0.61 0.05 -0.11 N/A 0.39 0.89 Taxable equivalent 4 N/A 1.08 0.09 -0.19 N/A 0.69 1.57 Current 30-day SEC yield (without expense limitation) 6 N/A -0.01 -0.60 -0.76 N/A -0.24 0.25 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal combined tax rate for 2016. Results for investors subject to lower tax rates would not be as advantageous. 5 For a portion of the period, the fund had expense limitations, without which yields would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Intermediate-Term Municipal Income Fund 11 Comparative index returns For periods ended 5/31/16 Lipper Intermediate Barclays 7-Year Municipal Municipal Debt Funds Bond Index category average* Life of fund 10.55% 8.41% Annual average 3.18 2.54 3 years 10.64 8.73 Annual average 3.43 2.82 1 year 5.06 4.54 6 months 2.57 2.68 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 5/31/16, there were 214, 209, 194, and 190 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class Y (inception dates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 8.52% 4.18% 6.43% 3.43% 5.92% 5.92% 7.65% 4.15% 9.41% Annual average 2.52 1.26 1.92 1.03 1.77 1.77 2.27 1.25 2.78 3 years 11.30 6.85 9.31 6.31 8.83 8.83 10.48 6.89 12.14 Annual average 3.63 2.23 3.01 2.06 2.86 2.86 3.38 2.24 3.89 1 year 4.97 0.77 4.34 -0.66 4.19 3.19 4.71 1.31 5.23 6 months 2.93 -1.19 2.62 -2.38 2.55 1.55 2.80 -0.54 3.05 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12Intermediate-Term Municipal Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 11/30/15* 0.85% 1.45% 1.60% 1.10% 0.60% Total annual operating expenses for the fiscal year ended 11/30/15 1.73% 2.33% 2.48% 1.98% 1.48% Annualized expense ratio for the six-month period ended 5/31/16 0.85% 1.45% 1.60% 1.10% 0.60% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 3/30/17. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 12/1/15 to 5/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.29 $7.31 $8.07 $5.55 $3.03 Ending value (after expenses) $1,020.30 $1,017.30 $1,016.50 $1,019.00 $1,021.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Intermediate-Term Municipal Income Fund13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/16, use the following calculation method. To find the value of your investment on 12/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.29 $7.31 $8.07 $5.55 $3.03 Ending value (after expenses) $1,020.75 $1,017.75 $1,017.00 $1,019.50 $1,022.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Intermediate-Term Municipal Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays 7-Year Municipal Bond Index measures the performance of investment-grade issues with remaining maturities of seven to eight years. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Intermediate-Term Municipal Income Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16Intermediate-Term Municipal Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Intermediate-Term Municipal Income Fund 17 The fund’s portfolio 5/31/16 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments FNMA Coll. Federal National Mortgage AGM Assured Guaranty Municipal Corporation Association Collateralized AMBAC AMBAC Indemnity Corporation G.O. Bonds General Obligation Bonds BAM Build America Mutual NATL National Public Finance Guarantee Corp. COP Certificates of Participation PSFG Permanent School Fund Guaranteed FGIC Financial Guaranty Insurance Company Q-SBLF Qualified School Board Loan Fund FHLMC Coll. Federal Home Loan Mortgage U.S. Govt. Coll. U.S. Government Collateralized Corporation Collateralized MUNICIPAL BONDS AND NOTES (95.7%)* Rating** Principal amount Value Arizona (5.7%) AZ State COP, Ser. A, AGM, 5 1/4s, 10/1/20 AA $50,000 $56,202 AZ State Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. A, 5s, 1/1/17 AA– 50,000 51,255 AZ State Trans. Board Hwy. Rev. Bonds (Maricopa Cnty.) U.S. Govt. Coll., 5s, 7/1/24 (Prerefunded 7/1/20) Aa1 70,000 80,978 4 1/4s, 7/1/19 Aa1 70,000 76,968 AZ State Wtr. Infrastructure Fin. Auth. Rev. Bonds (Wtr. Quality), Ser. A, 5s, 10/1/24 Aaa 100,000 126,854 Central AZ State Wtr. Conservation Dist. Rev. Bonds (Wtr. Delivery Operation & Maintenance (O&M)), 5s, 1/1/26 AA+ 100,000 127,631 Gilbert, Sub. Lien Sales Tax Pledged Oblig. Rev. Bonds, 5s, 7/1/25 AA+ 100,000 125,450 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/4s, 5/15/21 A– 75,000 87,666 Pima Cnty., Swr. Rev. Bonds, Ser. A, 5s, 7/1/20 AA 100,000 115,423 Salt River, Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds, Ser. A, 5s, 12/1/22 Aa1 75,000 89,494 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds 5s, 7/1/25 AAA 100,000 125,322 5s, 7/1/20 (Prerefunded 7/1/16) AAA 25,000 25,089 California (13.2%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (O’Connor Woods), 5s, 1/1/23 AA– 75,000 89,414 (Episcopal Sr. Cmntys.), 5s, 7/1/22 BBB+/F 50,000 59,172 Alameda, Corridor Trans. Auth. Rev. Bonds, Ser. A 5s, 10/1/24 A3 25,000 30,700 5s, 10/1/21 A3 25,000 29,619 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Northern CA Retired Officers), 5s, 1/1/20 AA– 100,000 113,645 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5s, 2/1/18 A– 50,000 51,348 CA State G.O. Bonds, 5s, 9/1/19 Aa3 150,000 169,362 18Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value California cont. CA State Edl. Fac. Auth. Rev. Bonds (Loyola- Marymount U.), Ser. A 5s, 10/1/17 A2 $40,000 $42,198 4s, 10/1/20 A2 60,000 65,218 CA State Poll. Control Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (8/1/16) (Republic Svcs., Inc.), Ser. A, 0.9s, 8/1/23 A–2 200,000 199,984 CA State Pub. Wks. Board Rev. Bonds (Judicial Council Projects), Ser. A, 5s, 3/1/20 A1 100,000 114,267 (Regents U.), Ser. C, FNMA Coll., FHLMC Coll., NATL, 4s, 9/1/20 (Escrowed to maturity) Aaa 30,000 33,717 CA Statewide Cmnty. Dev. Auth. Mandatory Put Bonds (4/1/20) (Southern CA Edison Co.), 1.9s, 4/1/28 Aa3 100,000 102,421 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Sutter Hlth.), Ser. A, 5s, 8/15/22 Aa3 100,000 116,231 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 9/1/17 A– 25,000 26,065 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A, 5s, 6/1/21 A1 100,000 118,049 Los Angeles Cnty., Redev. Auth. Tax Alloc. Bonds (Various Redev. Areas), Ser. D, AGM, 5s, 9/1/28 AA 100,000 117,846 Los Angeles, Dept. of Arpt. Rev. Bonds, Ser. A, 5s, 5/15/25 AA 100,000 125,403 Los Angeles, Unified School Dist. G.O. Bonds, Ser. I, 5s, 7/1/20 Aa2 75,000 84,533 Modesto, Irrigation Dist. Elec. Rev. Bonds, Ser. A, 5s, 7/1/23 A+ 25,000 30,760 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds (Election of 2012), 5 1/2s, 8/1/23 BBB/P 75,000 90,428 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (91 Express Lane), 5s, 8/15/29 AA– 100,000 119,281 Sacramento, Muni. Util. Dist. Fin. Auth. Rev. Bonds 5s, 7/1/30 AA– 100,000 122,556 (Cosumnes), NATL, 5s, 7/1/18 (Prerefunded 7/1/16) A3 20,000 20,070 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. B, 5s, 7/1/22 A2 50,000 57,712 Sweetwater, G.O. Bonds, Ser. C, AGM, zero%, 8/1/20 AA 50,000 45,837 Turlock, Irrigation Dist. Rev. Bonds, 5s, 1/1/23 A+ 40,000 46,018 Western CA, Muni. Wtr. Dist. Fac. Auth. Mandatory Put Bonds (10/1/20) , Ser. A, 1 1/2s, 10/1/39 AA+ 300,000 298,853 Colorado (1.8%) CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5s, 12/1/22 Baa1 75,000 87,559 Denver City & Cnty., Arpt. Rev. Bonds, Ser. A 5 1/2s, 11/15/19 A1 70,000 79,759 5s, 11/15/20 A1 30,000 34,545 Intermediate-Term Municipal Income Fund 19 MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Colorado cont. E-ub. Hwy. Auth. Rev. Bonds, Ser. A1, NATL, 5 1/4s, 9/1/18 AA– $80,000 $87,470 Park Creek, Metro. Dist. Tax Allocation Bond (Sr. Ltd. Property Tax Supported), Ser. A, 5s, 12/1/25 BBB/F 50,000 59,667 Connecticut (1.5%) CT State Hlth. & Edl. Fac. Auth. 144A Rev. Bonds (Church Home of Hartford, Inc.), Ser. B2, 2 7/8s, 9/1/20 BB/F 100,000 100,479 CT State Special Tax Oblig. Rev. Bonds (Trans. Infrastructure), Ser. B , 5s, 8/1/25 AA 150,000 189,069 Florida (3.6%) Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. P-2, 5s, 10/1/23 A1 40,000 47,807 Broward Cnty., Arpt. Syst. Rev. Bonds , Ser. A , 5s, 10/1/25 A1 100,000 122,359 Escambia Cnty., Hlth. Fac. Auth. Rev. Bonds (Baptist Hosp., Inc.), 5s, 8/15/18 A3 100,000 107,386 FL State Auth. Utility Rev. Bonds (Golden Gate Util.), AGM, 5s, 7/1/22 AA 75,000 89,186 FL State Board of Ed. G.O. Bonds, Ser. B, 5s, 6/1/21 AAA 25,000 28,800 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr.), Ser. A, 5 1/4s, 10/1/19 A2 50,000 56,621 Jea, Rev. Bonds, Ser. B, 4s, 10/1/22 Aa3 25,000 27,277 Manatee Cnty., Rev. Bonds, NATL, 5s, 10/1/17 (Prerefunded 10/1/16) Aa2 30,000 30,446 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/22 A2 50,000 60,065 Orange Cnty., Rev. Bonds, Ser. C, 5s, 1/1/24 Aa2 55,000 68,428 South Broward, Hosp. Dist. Rev. Bonds (South Broward Hosp. Dist.), 4 3/4s, 5/1/22 AA 40,000 41,528 Hawaii (0.4%) Honolulu City & Cnty., G.O. Bonds Ser. B, 5s, 11/1/22 Aa1 25,000 30,363 Ser. F, 5s, 9/1/17 Aa1 50,000 52,691 Illinois (7.2%) Chicago, G.O. Bonds, Ser. A, 4s, 1/1/24 BBB+ 75,000 71,407 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. C, 5 1/4s, 1/1/27 A2 100,000 117,911 Ser. C, 5s, 1/1/23 A 100,000 118,538 Ser. A, 5s, 1/1/22 A2 75,000 87,422 Chicago, Waste Wtr. Transmission Rev. Bonds NATL, 5 1/2s, 1/1/17 AA– 75,000 76,864 Ser. C, 5s, 1/1/26 A 50,000 58,836 Chicago, Wtr. Reclamation Dist. G.O. Bonds 5s, 12/1/35 (Prerefunded 12/1/16) AA+ 70,000 71,536 Ser. A, 5s, 12/1/21 AA+ 25,000 29,396 Ser. B, 5s, 12/1/21 AA+ 75,000 88,232 20Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Illinois cont. Chicago, Wtr. Wks Rev. Bonds, 5s, 11/1/30 A $100,000 $118,456 IL State G.O. Bonds, 5s, 7/1/23 A– 50,000 56,198 IL State Fin. Auth. Rev. Bonds (Presbyterian Homes Oblig. Group), Ser. A, 5s, 11/1/31 A–/F 100,000 119,847 IL State Toll Hwy. Auth. Rev. Bonds Ser. A-2, AGM, 5s, 1/1/27 (Prerefunded 7/1/16) AA 150,000 150,528 Ser. D, 5s, 1/1/24 Aa3 100,000 123,209 Railsplitter, Tobacco Settlement Auth. Rev. Bonds 5 1/4s, 6/1/21 A 20,000 23,533 5 1/4s, 6/1/20 A 50,000 57,537 Indiana (0.6%) Whiting, Env. Fac. Mandatory Put Bonds (11/1/22) (BP Products North America, Inc.), 5s, 11/1/45 A2 100,000 116,136 Maryland (3.7%) Anne Arundel Cnty., G.O. Bonds (Cons. Gen. Impt.), 5s, 4/1/25 AAA 150,000 192,113 MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 30,000 33,967 MD State G.O. Bonds (1st Local Fac. Loan), Ser. C, 5s, 8/1/21 Aaa 100,000 119,403 MD State Dept. of Trans. Cons. Rev. Bonds (3rd Issue), 4s, 12/15/24 AAA 200,000 235,178 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Edenwald Issue), 5s, 1/1/25 BBB/F 100,000 118,767 Massachusetts (3.8%) MA State G.O. Bonds (Cons. Loan), Ser. C, 5s, 7/1/22 (Prerefunded 7/1/19) Aa1 125,000 140,319 MA State Clean Energy Cooperative Corp. Rev. Bonds (Muni. Ltg. Plant Coop.), 5s, 7/1/26 A1 100,000 120,658 MA State Dev. Fin. Agcy. Rev. Bonds (Caregroup), Ser. I, 5s, 7/1/37 A3 50,000 58,783 (MCPHS U.), Ser. H, 5s, 7/1/24 AA 25,000 30,820 (MA College Pharmacy Allied), Ser. E, AGM, 5s, 7/1/17 (Escrowed to maturity) AA 25,000 26,166 (MA College of Pharmacy & Allied Hlth. Science), 4s, 7/1/22 AA 60,000 68,457 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Partners Hlth. Care Syst.) Ser. J-2, 4 1/4s, 7/1/17 Aa3 50,000 51,919 4s, 7/1/19 Aa3 15,000 16,341 MA State Port Auth. Rev. Bonds, Ser. B, 5s, 7/1/17 Aa2 75,000 78,506 MA State School Bldg. Auth. Sales Tax Rev. Bonds, Ser. B, 5s, 10/15/17 AA+ 65,000 68,822 MA State Tpk. Auth. Rev. Bonds, Ser. A, FGIC, 5 1/8s, 1/1/23 (Escrowed to maturity) Aaa 50,000 60,106 Intermediate-Term Municipal Income Fund21 MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Michigan (4.3%) Kentwood, Pub. School G.O. Bonds (School Bldg. & Site), 5s, 5/1/24 AA– $100,000 $122,258 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A 4s, 7/1/19 Aa3 50,000 54,313 4s, 7/1/18 Aa3 50,000 53,066 MI State Rev. Bonds, AGM, 5 1/2s, 11/1/20 AA+ 50,000 59,068 MI State Fin. Auth. Rev. Bonds (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. C, 5s, 7/1/26 BBB+ 50,000 60,095 (Detroit Wtr. & Swr.), Ser. C-8, 5s, 7/1/16 BBB+ 50,000 50,149 MI State Hosp. Fin. Auth. Mandatory Put Bonds (4/1/20) (Ascension Hlth.), 1.95s, 11/15/47 AA+ 75,000 76,928 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth. Syst.), 5s, 11/15/19 A3 65,000 71,950 Rochester, Cmnty. School Dist. G.O. Bonds, Ser. I, 5s, 5/1/25 AA– 100,000 124,466 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 5s, 5/1/22 AA 100,000 119,414 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), Ser. C, 5s, 12/1/17 A2 35,000 37,055 Minnesota (3.5%) Deephaven, Charter School Lease Rev. Bonds (Eagle Ridge Academy), Ser. A, 4.4s, 7/1/25 BB+ 50,000 53,193 Jordan, School Bldg. G.O. Bonds (Dist. No. 717), Ser. A, 4s, 2/1/25 Aa2 90,000 102,375 Maple Grove, Hlth. Care Syst. Rev. Bonds (Maple Grove Hosp. Corp.), 5s, 5/1/21 Baa1 75,000 77,588 Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds 5s, 1/1/20 A+ 20,000 22,654 Ser. C, 3s, 1/1/17 A+ 20,000 20,279 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds, 5s, 10/1/23 A2 75,000 91,061 MN State Pub. Fac. Auth. Rev. Bonds (Clean & Drinking Wtr. Revolving Fund), Ser. A, 5s, 3/1/23 Aaa 150,000 185,396 Western MN, Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 4s, 1/1/19 Aa3 100,000 107,828 Mississippi (0.6%) MS State G.O. Bonds, Ser. H, 4s, 12/1/21 Aa2 100,000 114,559 Missouri (0.6%) Cape Girardeau Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (St. Francis Med. Ctr.), Ser. A, 5s, 6/1/19 A+ 100,000 110,180 Nebraska (0.4%) NE State Pub. Pwr. Dist. Rev. Bonds, Ser. A, 5s, 1/1/19 A1 75,000 82,676 22Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Nevada (1.3%) Clark Cnty., Arpt. Rev. Bonds, Ser. 08-E, 4s, 7/1/17 Aa3 $150,000 $155,273 Las Vegas, Special Assmt. Bonds (Dist. No. 607 Local Impt.), 5s, 6/1/24 BBB–/P 20,000 22,612 NV State G.O. Bonds, 5s, 8/1/20 Aa2 55,000 63,627 New Hampshire (0.1%) NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 5 1/4s, 10/1/19 Baa1 25,000 27,748 New Jersey (5.6%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds, 5s, 10/1/22 Aa2 100,000 120,917 NJ State G.O. Bonds, Ser. Q, 5s, 8/15/21 A2 65,000 74,254 NJ State Econ. Dev. Auth. Rev. Bonds (School Fac. Construction), Ser. K, AMBAC, 5 1/2s, 12/15/19 A3 145,000 160,347 NJ State Edl. Fac. Auth. Rev. Bonds (Montclair St. U.), Ser. J, NATL, 5 1/4s, 7/1/17 A1 50,000 52,383 (Montclair State U.), Ser. B, 5s, 7/1/34 A1 100,000 120,958 (Ramapo College of NJ), Ser. A, 5s, 7/1/16 A2 50,000 50,170 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (U. Hosp.), Ser. A, AGM, 5s, 7/1/25 AA 100,000 122,188 5s, 9/15/23 A3 75,000 83,396 (Holy Name Med. Ctr.), 4 1/2s, 7/1/20 Baa2 25,000 27,924 (Hackensack U. Med. Ctr.), 4 1/2s, 1/1/17 A3 25,000 25,507 (St. Barnabas Hlth.), Ser. A, 4 3/8s, 7/1/20 A3 15,000 16,731 (Holy Name Med. Ctr.), 4 1/4s, 7/1/18 Baa2 60,000 63,833 NJ State Tpk. Auth. Rev. Bonds, Ser. A, 5s, 1/1/21 A+ 100,000 116,294 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, 5s, 6/15/20 A3 25,000 27,293 New York (8.9%) New York, G.O. Bonds, Ser. C-1, U.S. Govt. Coll., 5s, 10/1/18 (Prerefunded 10/1/17) Aa2 25,000 26,422 Niagara Area Dev. Corp. Rev. Bonds (Niagra U.), Ser. A, 5s, 5/1/18 BBB+ 100,000 106,902 Niagara Falls, Bridge Comm. Rev. Bonds (Bridge Syst.), Ser. A, 5s, 10/1/25 A+ 100,000 123,251 NY City, G.O. Bonds, Ser. H, 4s, 3/1/23 Aa2 95,000 109,783 NY City, Hsg. Dev. Corp. Rev. Bonds, Ser. C-1, 3 3/4s, 11/1/16 AA+ 25,000 25,328 NY City, Muni. Wtr. & Swr. Syst. Fin. Auth. Rev. Bonds Ser. AA, 5s, 6/15/16 Aa1 35,000 35,062 Ser. EE, U.S. Govt. Coll., 5s, 6/15/16 (Escrowed to maturity) Aa1 30,000 30,046 NY City, Transitional Fin. Auth. Rev. Bonds, Ser. B-1, 5s, 11/1/23 AAA 150,000 186,098 NY State Dorm Auth. Personal Income Tax Rev. Bonds (Hlth. Care), Ser. A, 5s, 3/15/21 AAA 100,000 111,390 Intermediate-Term Municipal Income Fund23 MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value New York cont. NY State Dorm. Auth. Rev. Bonds (Mount Sinai Hosp.), Ser. A, 4s, 7/1/20 A3 $25,000 $27,578 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Fordham U.), 5s, 7/1/17 A2 30,000 31,369 NY State Dorm. Auth. Personal Income Tax Rev. Bonds, Ser. A, 5s, 3/15/24 AAA 100,000 125,035 NY State Hsg. Fin. Agcy. Rev. Bonds (Affordable Hsg.), Ser. AA, 3.8s, 5/1/20 Aa2 50,000 53,789 NY State Thruway Auth. Rev. Bonds (Second Generation Hwy. & Bridge Trust Fund), Ser. B 5s, 4/1/21 AA 55,000 60,330 FHLMC Coll., U.S. Govt. Coll., 5s, 4/1/21 (Prerefunded 10/1/18) AAA/P 45,000 49,295 NY State Urban Dev. Corp. Rev. Bonds (State Personal Income Tax), Ser. A-2, NATL, 5 1/2s, 3/15/21 AAA 125,000 149,848 Ser. B, 5s, 1/1/18 AA 25,000 26,663 Port Auth. of NY & NJ Rev. Bonds, 5s, 7/15/24 Aa3 100,000 108,819 Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 5s, 6/1/17 AA 25,000 26,076 Triborough, Bridge & Tunnel Auth. Rev. Bonds Ser. A, 5s, 11/15/25 Aa3 125,000 160,366 Ser. B, 5s, 11/15/23 Aa3 60,000 73,360 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Kendal on Hudson), 4s, 1/1/23 BBB/F 50,000 55,322 North Carolina (0.3%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, 6s, 1/1/22 (Escrowed to maturity) AA 50,000 62,726 Ohio (4.4%) Columbus, Swr. Rev. Bonds, 5s, 6/1/24 Aa1 100,000 125,590 Hamilton Cnty., Hlth. Care Rev. Bonds (Life Enriching Cmntys.), 4s, 1/1/21 BBB 50,000 53,718 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst., Inc.), Ser. C, 5s, 8/15/18 A3 50,000 53,795 Lorain Cnty., Port Auth. Econ. Dev. Facs. Rev. Bonds (Kendal at Oberlin), 5s, 11/15/23 A– 50,000 60,681 OH State G.O. Bonds (Higher Ed.), Ser. A 5s, 8/1/22 Aa1 50,000 60,853 5s, 2/1/22 (Prerefunded 8/1/21) Aa1 25,000 29,603 OH State Air Quality Dev. Auth., Poll. Control Mandatory Put Bonds (5/1/20) (FirstEnergy Nuclear), Ser. C, 3.95s, 11/1/32 Baa3 100,000 101,922 OH State Hosp. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. A, 5s, 1/15/31 A2 100,000 120,019 OH State Tpk. Comm. Rev. Bonds, 5s, 2/15/27 A1 100,000 118,240 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes), Ser. A, 5s, 7/1/40 A 100,000 116,429 24 Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Oregon (0.3%) Yamhill Cnty., G.O. Bonds (McMinnville- School Dist. #40), AGM, 5s, 6/15/26 (Prerefunded 6/15/17) Aa1 $50,000 $52,242 Pennsylvania (7.2%) Cap. Region Wtr. Rev. Bonds, Ser. A, 5s, 7/15/18 A+ 100,000 108,027 Chester Cnty., G.O. Bonds, 5s, 7/15/22 Aaa 200,000 243,242 Chester Cnty., Indl. Dev. Auth. Student Hsg. Rev. Bonds (U. Student Housing, LLC), 3s, 8/1/19 Baa3 100,000 101,661 Cumberland Cnty., Muni. Auth. Rev. Bonds (Dickinson College), 5s, 11/1/18 A+ 25,000 26,898 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Millersville U. Student Hsg. & Svcs., Inc.), 5s, 7/1/30 Baa3 40,000 45,012 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Gannon U.), 3s, 5/1/17 Baa2 40,000 40,694 Gen. Auth. of South Central Rev. Bonds (York College of PA), 4s, 11/1/19 A 30,000 32,277 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A 5.1s, 7/1/20 A– 25,000 27,873 5s, 7/1/18 A– 25,000 27,003 Northampton Cnty., Hosp. Auth. Rev. Bonds, Ser. A, 5s, 8/15/20 A3 25,000 27,899 PA State G.O. Bonds, Ser. 2, 5s, 2/15/22 Aa3 30,000 33,019 PA State Higher Edl. Fac. Auth. Rev. Bonds (U. of PA), Ser. A, U.S. Govt. Coll., 5s, 9/1/19 Escrowed to Maturity Aa1 100,000 112,839 PA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 115A, 3.35s, 10/1/23 AA+ 100,000 104,705 PA State Pub. School Bldg. Auth. Rev. Bonds (Northampton Cnty. Area Cmnty. College Foundation) 5 1/4s, 3/1/20 A1 25,000 28,381 Ser. A, BAM, 5s, 6/15/28 AA 50,000 58,952 PA State Tpk. Comm. Rev. Bonds, Ser. B, 5s, 12/1/25 A1 100,000 124,747 Philadelphia, Auth for Indl. Dev. City Agreement Rev. Bonds (Cultural & Coml. Corridors Program), Ser. A, 5s, 12/1/23 A+ 100,000 118,188 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, AGM, 5s, 8/1/22 AA 55,000 62,641 West Shore Area Auth. Rev. Bonds (Messiah Village Lifeways Oblig. Group), Ser. A, 5s, 7/1/25 BBB–/F 50,000 57,980 Texas (10.7%) Arlington, Higher Ed. Fin. Corp. Rev. Bonds (Life School of Dallas), Ser. A, PSFG, 5s, 8/15/26 AAA 100,000 120,733 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 75,000 80,809 Intermediate-Term Municipal Income Fund25 MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Texas cont. Clear Creek, Indpt. School Dist. G.O. Bonds, Ser. A, PSFG, 5s, 2/15/18 Aaa $100,000 $107,165 Crowley, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 8/1/19 Aaa 75,000 84,261 Cypress-Fairbanks, Indpt. School Dist. G.O. Bonds, PSFG, 4 1/4s, 2/15/21 Aaa 100,000 102,345 Dallas, Mandatory Put Bonds (2/15/21) (Indpt. School Dist.), Ser. B-5, PSFG, 5s, 2/15/36 Aaa 150,000 174,477 Houston, Util. Syst. Rev. Bonds, Ser. B, 5s, 11/15/24 Aa2 250,000 313,560 Midland, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/18 Aaa 80,000 85,732 North East TX, Regl. Mobility Auth. Rev. Bonds, 5s, 1/1/41 ## Baa2 150,000 173,457 North TX, Tollway Auth. Rev. Bonds, Ser. A, 5s, 1/1/39 ## A1 100,000 118,923 SA Energy Acquisition Pub. Fac. Corp. Rev. Bonds (Gas Supply), 5 1/2s, 8/1/25 BBB+ 100,000 124,888 Tomball, Indep. School Dist. G.O. Bonds, PSFG, 5s, 2/15/25 AAA 100,000 126,581 TX A&M U. Board of Regents Rev. Bonds, Ser. B, 4s, 5/15/24 Aaa 100,000 116,800 TX State Trans. Comm. Rev. Bonds (1st Tier), Ser. A, 5s, 4/1/25 Aaa 100,000 125,086 TX State Wtr. Dev. Board Rev. Bonds, Ser. A, 5s, 10/15/25 AAA 150,000 193,142 Vermont (0.8%) VT State Edl. & Hlth. Bldg. Fin. Agcy. Rev. Bonds (U. of VT Med. Ctr. (UVM)), Ser. A, 5s, 12/1/25 A3 125,000 154,963 Virginia (1.7%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A2 60,000 66,303 VA State G.O. Bonds, Ser. B, 5s, 6/1/26 Aaa 200,000 255,790 Washington (3.0%) Energy Northwest Elec. Rev. Bonds (Bonneville Pwr. Administration (BPA)), Ser. A, 5s, 7/1/21 Aa1 100,000 118,447 King Cnty., Wtr & Swr. Rev. Bonds, Ser. B, 5s, 1/1/25 AA+ 100,000 125,796 Seattle, Light & Pwr. Rev. Bonds, Ser. A, 5s, 2/1/26 Aa2 100,000 116,089 WA State G.O. Bonds, Ser. C, 4s, 2/1/19 Aa1 150,000 162,075 WA State Hlth. Care Fac. Auth. Rev. Bonds (Swedish Hlth. Svcs.), Ser. A, 4s, 11/15/18 (Escrowed to maturity) AAA/F 40,000 43,059 26Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Wisconsin (0.5%) WI State Dept. of Trans. Rev. Bonds, Ser. 1, 5s, 7/1/29 AA+ $75,000 $89,138 TOTAL INVESTMENTS Total investments (cost $17,747,303) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $19,077,074. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. ## Forward commitment, in part or in entirety (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 19.4% Transportation 14.0 Local debt 12.7 Health care 12.5 State debt 10.2 Intermediate-Term Municipal Income Fund27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $18,264,068 $—­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 28Intermediate-Term Municipal Income Fund Statement of assets and liabilities 5/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $17,747,303) $18,264,068 Cash 915,839 Interest and other receivables 213,949 Receivable for shares of the fund sold 5,384 Receivable from Manager (Note 2) 22,375 Prepaid assets 34,355 Total assets LIABILITIES Payable for purchases of delayed delivery securities (Note 1) 290,896 Payable for shares of the fund repurchased 23,608 Payable for custodian fees (Note 2) 4,058 Payable for investor servicing fees (Note 2) 2,100 Payable for Trustee compensation and expenses (Note 2) 342 Payable for administrative services (Note 2) 67 Payable for distribution fees (Note 2) 8,028 Payable for auditing and tax fees 32,848 Distributions payable to shareholders 9,805 Other accrued expenses 7,144 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $18,566,887 Distributions in excess of net investment income (Note 1) (463) Accumulated net realized loss on investments (Note 1) (6,115) Net unrealized appreciation of investments 516,765 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($18,062,636 divided by 1,746,963 shares) $10.34 Offering price per class A share (100/96.00 of $10.34)* $10.77 Net asset value and offering price per class B share ($63,369 divided by 6,128 shares)** $10.34 Net asset value and offering price per class C share ($532,167 divided by 51,464 shares)** $10.34 Net asset value and redemption price per class M share ($44,020 divided by 4,257 shares) $10.34 Offering price per class M share (100/96.75 of $10.34)† $10.69 Net asset value, offering price and redemption price per class Y share ($374,882 divided by 36,264 shares) $10.34 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Intermediate-Term Municipal Income Fund 29 Statement of operations Six months ended 5/31/16 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $39,387 Investor servicing fees (Note 2) 6,102 Custodian fees (Note 2) 3,613 Trustee compensation and expenses (Note 2) 593 Distribution fees (Note 2) 24,437 Administrative services (Note 2) 308 Reports to shareholders 7,159 Auditing and tax fees 22,601 Blue sky expense 31,378 Other 1,826 Fees waived and reimbursed by Manager (Note 2) (58,542) Total expenses Expense reduction (Note 2) (19) Net expenses Net investment income Net unrealized appreciation of investments during the period 250,898 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Intermediate-Term Municipal Income Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 5/31/16* Year ended 11/30/15 Operations: Net investment income $97,293 $152,523 Net realized gain on investments — 1,841 Net unrealized appreciation of investments 250,898 33,943 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income From tax-exempt net investment income Class A (95,284) (148,615) Class B (153) (286) Class C (838) (970) Class M (163) (130) Class Y (1,266) (2,612) Increase from capital share transactions (Note 4) 4,094,009 2,886,880 Total increase in net assets NET ASSETS Beginning of period 14,732,578 11,810,004 End of period (including distributions in excess of net investment income of $463 and $52, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Intermediate-Term Municipal Income Fund31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) on investments­ operations­ income­ distributions end of period­ value (%) a (in thousands) net assets (%) b,c net assets (%) c (%) Class A­ May 31, 2016** $10.19­ .06­ .15­ .21­ (.06) $10.34­ * $18,063­ .43* .55* 3* November 30, 2015­ 10.16­ .12­ .03­ .15­ (.12) 10.19­ 1.50­ 14,206­ .85­ 1.19­ 1­ November 30, 2014­ 9.81­ .12­ .35­ .47­ (.12) 10.16­ 4.78­ 11,626­ .85­ 1.17­ 20­ November 30, 2013† 10.00­ .07­ (.19) (.07) 9.81­ * 11,310­ .59* d .68* d —* e Class B­ May 31, 2016** $10.19­ .03­ .15­ .18­ (.03) $10.34­ * $63­ .73* .25* 3* November 30, 2015­ 10.16­ .06­ .03­ .09­ (.06) 10.19­ .89­ 40­ 1.45­ .58­ 1­ November 30, 2014­ 9.81­ .06­ .35­ .41­ (.06) 10.16­ 4.16­ 50­ 1.45­ .57­ 20­ November 30, 2013† 10.00­ .03­ (.19) (.03) 9.81­ * 38­ .99* d .28* d —* e Class C­ May 31, 2016** $10.19­ .02­ .15­ .17­ (.02) $10.34­ * $532­ .80* .17* 3* November 30, 2015­ 10.16­ .04­ .03­ .07­ (.04) 10.19­ .74­ 385­ 1.60­ .43­ 1­ November 30, 2014­ 9.80­ .04­ .36­ .40­ (.04) 10.16­ 4.11­ 63­ 1.60­ .41­ 20­ November 30, 2013† 10.00­ .02­ (.20) (.02) 9.80­ * 10­ 1.08* d .18* d —* e Class M­ May 31, 2016** $10.19­ .04­ .15­ .19­ (.04) $10.34­ * $44­ .55* .42* 3* November 30, 2015­ 10.16­ .10­ .03­ .13­ (.10) 10.19­ 1.25­ 31­ 1.10­ .92­ 1­ November 30, 2014­ 9.80­ .09­ .36­ .45­ (.09) 10.16­ 4.63­ 10­ 1.10­ .91­ 20­ November 30, 2013† 10.00­ .05­ (.20) (.05) 9.80­ * 10­ .76* d .50* d —* e Class Y­ May 31, 2016** $10.19­ .07­ .15­ .22­ (.07) $10.34­ * $375­ .30* .68* 3* November 30, 2015­ 10.16­ .15­ .03­ .18­ (.15) 10.19­ 1.75­ 71­ .60­ 1.42­ 1­ November 30, 2014­ 9.81­ .14­ .35­ .49­ (.14) 10.16­ 5.04­ 61­ .60­ 1.41­ 20­ November 30, 2013† 10.00­ .08­ (.19) (.08) 9.81­ * 68­ .42* d .90* d —* e * Not annualized. ** Unaudited. † For the period March 18, 2013 (commencement of operations) to November 30, 2013. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets May 31, 2016 0.32% November 30, 2015 0.88 November 30, 2014 1.18 November 30, 2013 1.19 d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 11/30/13 Class A 0.01% Class B 0.04 Class C 0.05 Class M 0.02 Class Y 0.01 e Amount represents less than 0.01%. The accompanying notes are an integral part of these financial statements. 32Intermediate-Term Municipal Income Fund Intermediate-Term Municipal Income Fund33 Notes to financial statements 5/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2015 through May 31, 2016. Putnam Intermediate-Term Municipal Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)) and that have intermediate-term maturities (i.e. three to ten years). The bonds Putnam Management invests in are mainly investment-grade in quality. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in tax-exempt investments, which for purposes of this policy include investments paying interest subject to the federal AMT for individuals. This investment policy cannot be changed without the approval of the fund’s shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge and classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent, and custodian who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. 34Intermediate-Term Municipal Income Fund If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Intermediate-Term Municipal Income Fund 35 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At November 30, 2015, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $629 $5,486 $6,115 The aggregate identified cost on a tax basis is $17,747,303, resulting in gross unrealized appreciation and depreciation of $536,369 and $19,604, respectively, or net unrealized appreciation of $516,765. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.390% of the next $50 billion, 0.540% of the next $5 billion, 0.370% of the next $50 billion, 0.490% of the next $10 billion, 0.360% of the next $100 billion and 0.440% of the next $10 billion, 0.355% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.218% of the fund’s average net assets. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through March 30, 2018, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.60% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $9,264 as a result of this limit. Putnam Management has also contractually agreed, through March 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal 36Intermediate-Term Municipal Income Fund year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $49,278 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $5,846 ClassM 13 ClassB 21 ClassY 63 ClassC 159 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $19 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $14, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C and class M shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C and class M shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.85%, 1.00% and 0.50% of the average net assets Intermediate-Term Municipal Income Fund37 attributable to class A, class B, class C and class M shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $21,721 ClassM 95 ClassB 259 Total ClassC 2,362 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $238 and $35 from the sale of classA and classM shares, respectively, and received no monies in contingent deferred sales charges from redemptions of classB and classC shares. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $5,426,657 $500,000 U.S. government securities (Long-term) — — Total Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/16 Year ended 11/30/15 ClassA Shares Amount Shares Amount Shares sold 431,825 $4,431,212 326,932 $3,320,075 Shares issued in connection with reinvestment of distributions 4,030 41,580 3,010 30,585 435,855 4,472,792 329,942 3,350,660 Shares repurchased (83,378) (858,645) (79,878) (809,309) Net increase Six months ended 5/31/16 Year ended 11/30/15 ClassB Shares Amount Shares Amount Shares sold 2,175 $22,207 — $— Shares issued in connection with reinvestment of distributions 15 153 28 286 2,190 22,360 28 286 Shares repurchased (5) (51) (985) (10,019) Net increase (decrease) 38Intermediate-Term Municipal Income Fund Six months ended 5/31/16 Year ended 11/30/15 ClassC Shares Amount Shares Amount Shares sold 16,849 $173,556 32,662 $332,166 Shares issued in connection with reinvestment of distributions 72 747 93 942 16,921 174,303 32,755 333,108 Shares repurchased (3,203) (32,992) (1,208) (12,216) Net increase Six months ended 5/31/16 Year ended 11/30/15 ClassM Shares Amount Shares Amount Shares sold 1,245 $12,901 1,970 $20,001 Shares issued in connection with reinvestment of distributions 17 163 13 130 1,262 13,064 1,983 20,131 Shares repurchased — Net increase Six months ended 5/31/16 Year ended 11/30/15 ClassY Shares Amount Shares Amount Shares sold 31,049 $321,558 40,147 $409,894 Shares issued in connection with reinvestment of distributions 122 1,258 250 2,530 31,171 322,816 40,397 412,424 Shares repurchased (1,900) (19,638) (39,434) (398,185) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassA 901,481 51.6% $9,321,314 ClassB 1,016 16.6 10,505 ClassM 1,026 24.1 10,609 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Intermediate-Term Municipal Income Fund39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Intermediate-Term Municipal Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Intermediate-Term Municipal Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 28, 2016
